Citation Nr: 0816618	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for dyshydrosis of the 
hands.

2.  Entitlement to service connection for a disability 
manifested by numbness and hardness of the hands and 
fingertips.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty from October 1956 to 
February 1982.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from an April 2004 rating decision 
that, in pertinent part, denied service connection for 
headaches, dyshydrosis of the hands, a disability manifested 
by numbness and hardness of the hands and fingertips, and 
bilateral hearing loss.  The veteran timely appealed.

In September 2005, the veteran testified during a hearing 
before the undersigned at the RO.  In August 2006, the Board 
remanded the matters for additional development.

In November 2007, the RO granted service connection for 
cluster/tension headaches, and assigned an initial zero 
percent (noncompensable) evaluation, effective July 31, 2003.  
As the record, to date, reflects no disagreement with either 
the initial rating or the effective date assigned, it appears 
that the RO's grant of service connection has resolved that 
matter, and it is no longer before the Board.

The issue of service connection for a disability manifested 
by numbness and hardness of the hands and fingertips is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  It is at least as likely as not that current dyshydrosis 
of the hands had its onset in service.

2.  The competent evidence is against a link between the 
veteran's current bilateral hearing loss and service.


CONCLUSIONS OF LAW

1.  Dyshydrosis of the hands was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  Bilateral hearing loss was not incurred or aggravated in 
service, and a sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through August 2003 and August 2006 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of 
elements of service connection, and the evidence needed to 
establish each element.  These documents served to provide 
notice of the information and evidence needed to substantiate 
the claims.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.
 
The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

In the August 2006 letter, the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory 
notice did not affect the essential fairness of the decision.  
The veteran previously received all required notice regarding 
service connection, and no new disability rating or effective 
date is presented.

There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO or AMC 
has obtained copies of the service medical records and 
outpatient treatment records, and has arranged for a VA 
examination in connection with the claims on appeal, reports 
of which are of record.  The veteran has not identified, and 
the record does not otherwise indicate, any existing 
pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claims.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the 
result of a disease or injury in active service.  38 U.S.C.A. 
§§ 1110, 1131.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995). 

A.  Dyshydrosis of the Hands

Service medical records contain neither manifestations nor 
complaints, nor findings of either dyshydrosis or a skin rash 
involving the hands.  Dyshydrosis of the hands was not found 
at the time of the veteran's retirement examination in 
November 1981.

During a VA examination in April 1982, the veteran complained 
of defective vision, a stomach condition, hiatal hernia, and 
pain of the lower spine.  He did not report any skin disease 
or problems involving his hands.

The post-service medical records first reveal a diagnosis of 
dyshydrosis in July 1982, a few months following the 
veteran's retirement from service.  Records at that time show 
that the veteran complained of hands peeling for six months. 
Examination also revealed skin peeling on hands, with some 
deep-seated vesicles seen.

During a November 1996 VA Agent Orange examination, the 
veteran reported a nonspecific rash that appeared on the 
palms of his hands, initially starting as punctuate, white, 
small lesions; and subsequently developing into a slightly 
erythematous, scaly rash that "peels."  The examiner 
diagnosed a nonspecified rash, currently with minimal 
residual.

In September 2005, the veteran testified that he had worked 
for many years in service with all tanks and spray apparatus 
on airplanes; and that several years later he started to get 
little white spots on his hands intermittently, eventually 
causing his whole hand to peel.

Following the Board's August 2006 remand, the veteran 
underwent a VA examination for purposes of determining 
whether he currently had dyshydrosis of the hands; and if so, 
whether the dyshydrosis of the hands was related to his 
active service.

The evidence in support of the veteran's claim includes the 
report of a May 2007 VA examination, diagnosing dyshydrotic 
eczema.  The examiner noted dry, cracking, open blister areas 
on the palmar surfaces of each hand, including fingertips.  
In October 2007, following a review of the veteran's claims 
file, the examiner opined that it is at least as likely as 
not that the veteran's current dyshydrosis of the hands had 
its onset during active service.  The examiner based the 
opinion on the veteran's report of having the problem while 
in service, and the July 1982 medical notation of hands 
peeling for six months.  The beginning of the six-month 
period would be prior to the veteran's military retirement.

There is also some evidence against the claim.  Service 
medical records do not document any skin condition.  Nor did 
the veteran report any skin problems at the July 1982 VA 
examination.  The report of a February 2007 VA examination 
did not find dyshydrosis.

Under these circumstances, the Board finds the evidence at 
least in relative equipoise on the question of service 
origin.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 
38 C.F.R. § 3.102.

By extending the benefit of the doubt to the veteran, service 
connection for dyshydrosis of the hands is warranted.  
38 U.S.C.A. § 5107.

B.  Bilateral Hearing Loss

Service connection may also be presumed, for certain chronic 
diseases, such as sensorineural hearing loss (as a disease of 
the central nervous system), which develop to a compensable 
degree within one year after discharge from service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. 3.307, 3.309 (2007).

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent. See 38 C.F.R. § 3.385.

Service medical records at the time of the veteran's 
separation examination in November 1981 reveal a diagnosis of 
"mixed frequency hearing loss," in both ears.  
Audiometric testing revealed pure tone thresholds, in 
decibels, for each ear were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
25
15
25
LEFT
10
5
10
20
15

More recent audiometric testing in February 2007 revealed 
pure tone thresholds, in decibels, for each ear were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
40
55
60
LEFT
10
15
35
55
60

Speech recognition scores were 94 percent for each ear.

The evidence of record shows that the veteran currently has 
sensorineural hearing loss of each ear that meets the 
criteria of 38 C.F.R. § 3.385, and thus service connection is 
not precluded if hearing loss can be linked to service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran has reported exposure to excessive noise in 
service from acoustic trauma during flight line operations.  
His personnel records reflect assignments as an aircraft 
maintenance manager for the Air Force.  The veteran is 
competent to testify on factual matters of which he has 
first-hand knowledge. Washington v. Nicholson, 19 Vet. App. 
362 (2005).

While the Board finds the veteran's statements regarding 
exposure to excessive noise during flight line operations in 
service to be credible, competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required. Wade v. West, 11 Vet. App. 302 
(1998); Turpen v. Gober, 10 Vet. App. 536 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996).

There is no evidence of sensorineural hearing loss manifested 
to a compensable degree within the first post-service year, 
to warrant service connection on the basis of presumptions 
referable to chronic diseases.

The report of the February 2007 VA examination includes a 
diagnosis of bilateral sensorineural hearing loss and the 
examiner's opinion that it is unlikely that the veteran's 
current hearing loss had its origins during military service.  
The examiner reviewed the claims folder, including the 
veteran's service medical records, and noted that hearing was 
within normal limits (for VA compensation purposes) at 
service discharge.  

There is no other competent evidence linking a current 
hearing loss of either ear with injury or disease in service, 
to include exposure to excessive noise.  Thus, service 
connection for bilateral hearing loss is not warranted.


ORDER

Service connection for dyshydrosis of the hands is granted.

Service connection for bilateral hearing loss is denied.


REMAND

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

Disability Manifested by Numbness and
Hardness of the Hands and Fingertips 

In September 2005, the veteran testified that his fingers 
become numb, and that the numbness and the peeling of his 
hands might be related.  He also testified that he sought 
treatment from a neurologist in 1997.  Records from the 
neurologist suggest that the findings were not conclusive; 
and that further neurological testing, such as an MRI of the 
cervical spine, would be necessary.

The Board notes that, during a VA neurological disorders 
examination in February 2007, the veteran did not report 
numbness of his hands.  In a June 2007 addendum, the same VA 
examiner opined that, if the veteran did have numbness of his 
hands, it would be medically probable that the numbness is 
related to his rather extensive cervical osteoarthritis.

Service medical records, dated in February 1968, include an 
impression of cervical arthritic process with headaches, 
aggravated by tension.  Service medical records, dated in 
April 1980, include a provisional diagnosis of cervical 
radiculopathy and note a history of cervical osteoarthritis.

The veteran's report of a continuity of symptomatology, as 
well as service medical records showing treatment for 
cervical arthritic process, satisfy the requirement for 
evidence that the current condition may be related to 
service.  Kowalski v. Nicholson, 19 Vet App 171 (2005).  In 
this case, while the veteran reported a continuity of 
numbness of the hands, there is no competent medical opinion 
specifically linking any current numbness of the hands to 
service.

An examination is needed to determine whether the veteran's 
current disability either had its onset during service or is 
related to his active service-to specifically include in-
service incidents of cervical osteoarthritis and 
radiculopathy.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) 
(2007).

The Board accepts the veteran's March 2008 correspondence as 
an inferred claim for service connection for cervical 
osteoarthritis with numbness of the hands, which is 
inextricably intertwined with the issue on appeal.  That 
issue has not been adjudicated by the RO, and both matters 
should be adjudicated simultaneously.  Harris v. Derwinski, 1 
Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain names 
and addresses of all medical care 
providers who treated him for a 
disability manifested by numbness and 
hardness of the hands and fingertips, 
since July 2007.  After securing the 
necessary release(s), obtain these 
records.

2.  Afford the veteran a VA examination 
to identify all current disability 
underlying the veteran's current 
complaints of numbness and hardness of 
the hands and fingertips, and to 
determine whether it is at least as 
likely as not (50 percent probability or 
more) that any such disability either had 
its onset in service, or is the result of 
disease or injury incurred or aggravated 
during service-to specifically include 
the in-service incidents of cervical 
osteoarthritis and radiculopathy; or is 
proximately due to the service-connected 
dyshydrosis of the hands. 

The examiner should provide a rationale 
for the opinions.

The veteran's claims file, to include a 
complete copy of this REMAND, must be 
provided to the examiner designated to 
examine the veteran, and the report of 
the examination should note review of the 
file.

3.  If the veteran fails to report to the 
scheduled examination(s), obtain and 
associate with the record a dated copy of 
any notice to the veteran of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

4.  After ensuring that the requested 
actions are completed, adjudicate the 
intertwined issue of service connection 
for cervical osteoarthritis with numbness 
of the hands, and re-adjudicate the issue 
of service connection for a disability 
manifested by numbness and hardness of 
the hands and fingertips.  A supplemental 
statement of the case should be prepared 
if service connection for a disability 
manifested by numbness and hardness of 
the hands and fingertips is denied; the 
veteran should be informed that review on 
appeal of a denial of service connection 
for cervical osteoarthritis with numbness 
of the hands may be obtained only through 
the usual appellate procedures including 
a notice of disagreement, statement of 
the case, and substantive appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
THOMAS J. DANNAHER
 Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


